United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2839
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Nebraska.
                                          *
Armando Palma-Martinez,                   *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: February 5, 2001

                                    Filed: February 8, 2001
                                     ___________

Before McMILLIAN, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

      Armando Palma-Martinez pleaded guilty to transporting illegal aliens for
commercial advantage and private financial gain. On appeal from the sentence of
imprisonment and supervised release imposed by the district court,* Palma-Martinez's
counsel filed a brief contending the district court imposed an overly harsh sentence and
moved to withdraw under Anders v. California, 386 U.S. 738 (1967). Palma-Martinez
raises several additional arguments in his pro se supplemental brief. Having considered

      *
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
the briefs filed by counsel and Palma-Martinez and the record, we find no nonfrivolous
issues for appeal. See Penson v. Ohio, 488 U.S. 75, 80 (1988); Anders, 386 U.S. at
744. We thus affirm the judgment of the district court and grant counsel's motion to
withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-